IN THE
                                 TENTH COURT OF APPEALS



                                         No. 10-15-00310-CR

                           IN RE RONALD ALBERT WHITMAN



                                         Original Proceeding


                                  MEMORANDUM OPINION


          Relator’s Petition for Writ of Mandamus is denied. 1 See Ex parte Beard, No. 10-15-

00252-CR, 2015 Tex. App. LEXIS 8522, *2 (Tex. App.—Waco Aug. 13, 2015, orig.

proceeding) (publish).



                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Motion dismissed
Opinion delivered and filed October 8, 2015
[OT06]

1   Relator’s Motion to File a Single Copy is dismissed as moot.